                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

UNITED STATES v. DEVON WEBB                Docket. No. 19-6754 (JAD)            SBI: 707625D

                                         PETITION FOR
                                 WRIT   OF HABEAS CORPUS

1.   DEVON WEBB, SBI#: 707625D, DOB: 7/22/1992, is now confined at Hudson County Jail, 30-35
     Hackensack Avenue, Kearny, NJ 07032.

2. Said individual will be required at NEWARK, New Jersey, before the Honorable Susan D. Wigenton
   for a PLEA HEARING on Monday, 1/6/20, at 12:00 p.m. A Writ of Habeas Corpus should be
   issued for that purpose.

DATED:    January 2, 2020                                         1sf Tracev Acinew
                                                                  TRACEY AGNEW
                                                                  ASSlSTM7 U.S. ATTORNEY

                                                ORDER
Let the Writ Issue.

DATED: January r020



                                 WRIT   OF      HABEAS          CORPUS

The United States of America to the Hudson County Jail, 30-35 Hackensack
NJ 07032.

WE COMMAND YOU that you have the body of

                                               DEVON WEBB
                                               SBI#: 707625D
                                               DOB: 7/2211992

now confined at the Hudson County Jail, 30-35 Hackensack Avenue, Kearny, NJ 07032, be brought before
the United States District Court, Honorable Susan D. Wigenton, M.L. King, Jr. Federal Building & U.S.
Courthouse, Newark, New Jersey 07102, on Monday, January 6, 2020 at 11:30 a.m., so that he may appear
for a PLEA HEARING at 12:00 p.m. in the above-captioned matter.

              WITNESS the Honorable Susan D. Wigenton
              United States DISTRICT JUDGE
              Newark, New Jersey

DATED: January        ,   2020               WILLIAM T.WALSH
                                             Clerk of the U.S. District Court
                                             for the District of New Je sey

                                             Per________
                                                Deputy Clerk
